By JUDGE EDWARD L. RYAN, JR.
The current question for decision is plaintiff’s Motion to Reconsider the late ruling requiring plaintiff to assume or reimburse defendant’s expenses from Arizona for attending oral discovery demanded by plaintiff.
You have been advised that the uniform ruling of the judges of this court has been that ordinarily the moving party should pay such expenses. But plaintiff has shown that defendant was recently in this state and could have made himself available for the discovery request then outstanding.
The general rule in both Federal and State courts is that such expenses will be allowed ordinarily against the moving party. 23 Am. Jur. 2d, Depositions & Discovery, Sect. 250, 281.
All of the foregoing is subject to the court’s discretion in granting or refusing requests, bearing in mind the rule of reason and the circumstances and facts of each case. The court concludes that the defendant should have made himself available for discovery and that it would not be equitable to now impose travel expenses on the plaintiff.
Defendant should promptly make himself available for oral discovery in Norfolk or face the consequences of the Rule of Court on sanctions.